Dismissal and Opinion Filed June 14, 2013




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-12-00661-CV

                          IN THE INTEREST OF J.L.W., A CHILD

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 12-00449-T

                               MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Lang-Miers and Lewis
                                Opinion by Chief Justice Wright
       This is an appeal from the associate judge’s order establishing the parent-child

relationship in a Title IV-D case brought by the Attorney General of Texas. An associate judge’s

order on the merits of a Title IV-D case, however, is not final and is appealable to the referring

district court, not the court of appeals. See TEX. FAM. CODE ANN. §§ 201.015 (West Supp.

2012), 201.0142 (West 2008). Because we generally have jurisdiction over final judgments

only, we directed appellant Father to file a letter brief demonstrating our jurisdiction over the

appeal. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). More than ten days

have lapsed and Father has neither filed the letter brief nor otherwise communicated with the

Court. Accordingly, with no jurisdiction over the complained-of order, we dismiss the appeal.

See TEX. R. APP. P. 42.3(a).

120661F.P05                                        /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE INTEREST OF J.L.W., A CHILD                On Appeal from the 301st Judicial District
                                                  Court, Dallas County, Texas
No. 05-12-00661-CV                                Trial Court Cause No. 12-00449-T.
                                                  Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Lewis participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellees Jahnisha Q. Warren and the Attorney General of Texas
recover their costs, if any, of this appeal from appellant Francky Kalema-Kitenge.


Judgment entered June 14, 2013




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–